PER CURIAM.
Appellant challenges a restitution order, arguing that certain losses were not caused directly or indirectly by his offense of dealing in stolen property. The state concedes that the trial judge erred in ordering appellant to pay $730 in restitution. This amount represented losses caused by a burglary for which appellant was not charged. There is no evidence linking appellant to the actual burglary of the victim’s vehicle. There is also no evidence linking appellant to any of the items stolen during the burglary that were never recovered. We accordingly reverse the restitution order. Mansingh v. State, 588 So.2d 636 (Fla. 1st DCA 1991). On remand, the trial judge may order restitution for the 11 compact discs related to the charged offense.
REVERSED and REMANDED for further proceedings.
ERVIN, SMITH and BARFIELD, JJ., concur.